Citation Nr: 1133355	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-00 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a dislocated jaw.  

2.  Entitlement to service connection for residuals of the extraction of all of the Veteran's upper teeth for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from June 1957 June 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota.  


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with residuals of a dislocated jaw at any time during the pendency of the appeal.

2.  The intended effects of treatment provided during the Veteran's military service, including extraction of his teeth from his upper palate as part of a dental procedure without competent and credible evidence of trauma and/or a disease other than periodontal disease, is not a disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  Residuals of a dislocated jaw were not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Service connection for residuals of the extraction of all of the Veteran's upper teeth for VA compensation purposes is not warranted.  38 U.S.C.A. §§ 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.306(b)(1), 3.159, 4.150 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Thirdly, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the claimant was provided an appropriate application form or issue as to his status.  

Next, the Board finds that letters dated in March 2006, issued prior to the December 2006 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if VA did not provide the Veteran with adequate notice in these letters, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate his claims after reading the VCAA notice letters, the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As to the duty to assist, the Board finds that VA has secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that the RO obtained and associated with the record all identified and available in-service and post-service records which, unfortunately, are limited to the Veteran's records from Dr. Brodie and a few service personnel records provided by the claimant. 

As to his service treatment records and service personnel records, a review of the record on appeal shows that the National Personnel Records Center (NPRC) in June 2006 notified the RO that the Veteran's records were not available and a search of alternative sources failed to uncover any his records.  In July 2007, the Veteran thereafter provided the RO with copies of some of his service personnel records as well as statements in support of his claims from his wife who was married to him while on active duty and a buddy that served with him while on active duty.  In February 2008, the RO thereafter called the Veteran and notified him of the loss of his service records and of the unavailability of any alternative records as well as invited him to provide VA with copies of any records that he had in his possession that could help his claims.  Later in February 2008, the Veteran notified the RO that he had no other evidence to provide VA in support of his claims.  Even later in February 2008, the RO prepared a memorandum of unavailability outline the steps it to locate the Veteran's service treatment records and service personnel records as well as any alternative records. 

Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this appeal may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Similarly, the Veteran notified VA that he had received treatment from a Dr. David Casey in the 1970's for his jaw and teeth disabilities and in March 2006 the RO mailed a letter to Dr. Casey requesting these records.  However, later in March 2006 the RO's letter was returned as undeliverable and in February 2008 the claimant notified VA that Dr. Casey had died and all his attempts to obtain his records had failed.  Also, in February 2008, the Veteran notified the RO that he had no other evidence to provide VA in support of his claims.  Given the above, the Board finds that VA adjudication of the appeal may go forward without additional attempts to locate these records or any other evidence in support of his claims.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007) (if the claimant informs VA that there is no further evidence to submit after VA provided a content-compliant VCAA notice, the failure by VA to conduct a subsequent readjudication is not prejudicial); Gobber, supra.  

Lastly, while the RO did not obtain medical opinions in connection with this appeal, the Board finds that a remand to obtain them is not required.  The Board has reached this conclusion, for reasons that will be explained below, because the post-service record is negative for a chronic jaw disorder, the Board does not find the Veteran, his wife, his buddy, or his representative competent to provide the missing diagnosis, and the Veteran his wife, his buddy, and his representative reported that the teeth were extricated as part of a dental procedure as opposed to trauma or disease other than periodontal disease.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.150; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

The Claims

The Veteran and his representative claim that the appellant has residuals from the in-service extraction of all of his upper teeth because the dentist dislocated his jaw at the time of the procedure and since that time his bite has been misaligned and he has had chronic jaw pain with chewing.  As to the teeth extraction itself, he claims that it was not medically necessary and the in-service dentist only undertook the procedure to remove all of his upper teeth because he was too lazy to construct a partial upper plate as opposed to a partial upper plate.  It is also requested that the Veteran be afforded the benefit of the doubt. 

a.  Residuals of a Dislocated Jaw

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Veteran claims that he has residuals from the in-service extraction of all of his upper teeth because the dentist dislocated his jaw at the time of the procedure and since that time his under bite has been misaligned and he has had chronic jaw pain with chewing.  

Likewise, in a statement received by the RO in July 2007, the Veteran's buddy reported that he served with the Veteran in 1957 and 1958 and he remembered that in the fall of 1957, at Barksdale Air Force Base, the claimant had serious problems with chewing his food and with his upper jaw after having several teeth extracted.  

Similarly, in a statement received by the RO in July 2007, the Veteran's wife reported that they were married in August 1957, she was with him at Barksdale Air Force Base in October 1957, she remembered him having problems with his teeth at that time, and that following the dentists recommendation all of his upper teeth as well as his lower molars and wisdom teeth were removed and his upper teeth were replaced with a full upper plate.  Following the procedure, she reported he had serious complications and bleeding that lasted a long time and required follow-up dental treatment at Barksdale Air Force Base later in 1957.  Shortly after his separation from military service, the Veteran's wife remembered that he saw a Dr. Casey to help him with the problems he was having with his upper jaw but Dr. Casey was not able to fix the problem.  Lastly, she reported that the Veteran has had problems chewing over the years and despite getting a new upper plate from Dr. Brodie the problem continued because the upper plate does not fit correctly because of his upper jaw problem. 

Service personnel records provided by the Veteran document the fact that the claimant and his buddy were, in fact, stationed together at Barksdale Air Force Base in at least April 1958 and May 1958.

Moreover, post-service records obtained from Dr. Brodie show that in August 2004 Dr. Brodie made the Veteran a new upper denture and in September 2004 he "rebased" that upper denture.

Furthermore, the Board acknowledges that the Veteran is competent and credible to report that he had problems with jaw pain and an under-bite since having his upper teeth extracted while on active duty and since that time because these symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Likewise, his wife and buddy are competent and credible to report on what they can see, such as the Veteran appearing to be in pain while chewing because these symptoms are observable by a lay person.  

However, the Board finds that neither the claimant, his wife, his buddy, nor his representative is competent nor credible to diagnose a dislocated jaw or chronic residuals of a dislocated jaw while on active duty or since that time because they do not have the required medical expertise.  Id.  Moreover, the Court has said that pain alone, without a diagnosed related medical condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Furthermore, while Dr. Brodie notified VA that in August 2004 he made the Veteran a new upper denture that later required correcting in September 2004, the record on appeal is negative for competent and credible evidence of a diagnosis of a chronic disease process of the claimant's jaw.

In light of the above, the Board must conclude that the preponderance of the competent and credible evidence of record does not show the Veteran being diagnosed with residuals of a dislocated jaw at any time during the pendency of his appeal despite the competent and credible statements in the record regarding having jaw pain since a dental procedure while on active duty.  See Hickson, supra; McClain, supra.  Where there is no disability, there can be no entitlement to compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, entitlement to service connection for residuals of a dislocated jaw must be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

b.  Teeth Extraction

As to entitlement to compensation for residuals of teeth extraction, the Veteran is claiming service connection for dental disease for compensation purposes only.  The RO adjudicated the claim as such and the Board's appellate review is likewise limited.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) ("where ... the claimant expressly indicates an intent that adjudication of certain specific claims not proceed at a certain point in time, neither the RO nor BVA has authority to adjudicate those specific claims, absent a subsequent request or authorization from the claimant or his or her representative").

In this regard, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule or ratings - dental and oral conditions), Diagnostic Codes 9900- 9916.  Specifically, missing teeth may be compensable for rating purposes under 38 C.F.R. § 4.150, Diagnostic Code 9913 ("loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  However, the Note immediately following states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling." 

With the above criteria in mind, the Veteran, his wife, his buddy, and his representative are uniform in reporting that the currently claimed disability arises from the intended effects of treatment provided during the claimant's military service - his having all of his upper teeth extracted based on the recommendation of his dentist.  Moreover, the available record does not show, and the Veteran, his wife, his buddy, and his representative do not ever claim, that the extraction was due to trauma or disease other than periodontal disease.

In this regard, the Board notes that the term "service trauma" does not include the intended effects of treatment provided during a veteran's military service, including tooth extraction.  See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997); See also 38 C.F.R. § 3.306(b)(1) (The usual effects of surgery performed to ameliorate a condition incurred before service, including poorly functioning parts, will not be considered service connected unless the disease or injury is otherwise aggravated by service.).  

In summary, there is no evidence that the Veteran lost any of these teeth due to in-service trauma.  In addition, there is no evidence that the Veteran suffers from any other disability listed under 38 C.F.R. § 4.150 in-service and since that time and one of these disabilities caused the loss of his teeth.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, by their own admissions, the teeth extractions were the intended effects of treatment provided during the Veteran's military service.  See VAOPGCPREC 5-97; 38 C.F.R. § 3.306(b)(1).  The Board accordingly finds that, as a matter of law, the Veteran is not entitled to service connection for residuals of his teeth extraction for VA compensation purposes.  38 U.S.C.A. §§ 5107, 1131; 38 C.F.R. § 4.150; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

c. Conclusion

The Board has also considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for service connection must be denied


ORDER

Service connection for residuals of a dislocated jaw is denied.

Service connection for residuals of the extraction of all of the Veteran's upper teeth for VA compensation purposes is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


